Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 1 of 20




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. ________________

   AFFORDABLE AERIAL PHOTOGRAPHY,
   INC.,

          Plaintiff,

   v.

   CVENT, INC. d/b/a THE WEDDING SPOT,

          Defendant.


                                              COMPLAINT

         Plaintiff Affordable Aerial Photography, Inc. (“Plaintiff”) sues defendant Cvent, Inc. d/b/a

  The Wedding Spot (“Defendant”), and alleges as follows:

                                             THE PARTIES

         1.      Plaintiff is a corporation organized and existing under the laws of the State of

  Florida with its principal place of business located in Indian River County, Florida.

         2.      Defendant is a corporation organized and existing under the laws of the State of

  Delaware with its principal place of business located at 1765 Greensboro Station Place, 7th Floor,

  Tysons Corner, VA 22102. Defendant’s agent for service of process is Corporation Service

  Company, 1201 Hays Street, Tallahassee, FL 32301.

                                   JURISDICTION AND VENUE

         3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  1331 and 1338(a).

         4.      This Court has personal jurisdiction over Defendant because it has maintained

  sufficient minimum contacts with Florida such that the exercise of personal jurisdiction over it


                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 2 of 20




  would not offend traditional notions of fair play and substantial justice. Defendant maintains a

  registered agent in this State, conducts substantial and not isolated business in this State, and

  regularly markets/advertises to consumers in this State.

          5.      Venue properly lies in this district because a substantial part of the events or

  omissions giving rise to Plaintiff’s claims occurred in this district.

                                                   FACTS

  I.      Plaintiff’s Business and History

          6.      Plaintiff was created as a Florida corporation in June 2005.            Plaintiff’s sole

  shareholder is Robert Stevens.

          7.      For the past sixteen (16) years, Mr. Stevens has been employed by Plaintiff as a

  high-end real estate photographer who specializes in aerial photography, stunning exterior and

  interior shots, as well as offering slide shows, virtual tours, and a full array of stock photography

  for luxury real estate industries.

          8.      Mr. Stevens is a pioneer of aerial real estate photography and has been engaging in

  creative and artistic means to capture such photographs long before today’s proliferation of

  consumer drone technology came to market.

          9.      Mr. Stevens travels throughout the State of Florida, nationally, and internationally

  to photograph high-end real estate on behalf of Plaintiff’s clients. He has been contracted by over

  280 clients to take professional photographs of various real estate projects, including but not

  limited to the estates of numerous celebrities (such as Madonna, Don King, Greg Norman, Rod

  Stewart, Ivana Trump, James Patterson, Alexander Haig, Ann Downey, Frank McKinney, Chris

  Evert, and others).

          10.     Plaintiff maintains a commercial website (www.robertstevens.com) which


                                                       2
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 3 of 20




  describes the photography services offered by Plaintiff, hosts a sample portfolio of photographs

  taken by Mr. Stevens, and invites prospective customers to contact Plaintiff to arrange for a

  professional photo shoot.

         11.     Plaintiff owns the photographs taken by Mr. Stevens and serves as the licensing

  agent with respect to licensing such photographs for limited use by Plaintiff’s customers. To that

  end, Plaintiff’s standard terms include a limited, one-time license for use of any particular

  photograph by the customer only. Plaintiff’s license terms make clear that all copyright ownership

  remains with Plaintiff and that its customers are not permitted to transfer, assign, or sub-license

  any of Plaintiff’s photographs to another person/entity.

         12.     Generally, at the time Plaintiff creates its professional photography, it applies

  copyright management information to such photography consisting of “© AAP [year] all rights

  reserved” to the bottom left corner thereof. Plaintiff does this for added protection/assurance to

  keep unauthorized persons from utilizing/displaying Plaintiff’s work.

  II.    The Work at Issue in this Lawsuit

         13.     In 2010, Plaintiff created a photograph titled “West Palm Night Pano c 2010 AAP”

  (the “Work”). Consistent with Plaintiff’s general practices, the Work contains (in the bottom left

  corner) Plaintiff’s copyright management information as follows: “© AAP 2010 all rights

  reserved.”   The Work contains (in the bottom right corner) further copyright management

  information as follows: “© Robert Stevens.” A copy of the Work is exhibited below.




                                                      3
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 4 of 20




            14.   The Work was registered by Plaintiff with the Register of Copyrights on April 6,

  2018 and was assigned Registration No. VA 2-097-651.                  A true and correct copy of the

  Certification of Registration pertaining to the Work is attached hereto as Exhibit “A.”

            15.   Plaintiff is the owner of the Work and has remained the owner at all times material

  hereto.

  III.      Defendant’s Unlawful Activities

            16.   Cvent, Inc. was founded in 1999 and represents itself as “a leading meetings,

  events, and hospitality technology provider with nearly 4,000 employees and more than 230,000

  users worldwide.”

            17.   Cvent, Inc. acquired The Wedding Spot in 2019. The Wedding Spot is a website

  that allows users to search, price, and compare wedding venues throughout the United States. The

  Wedding Spot charges the wedding venues to join and then makes those venues available to

  consumers who use its website. According to Defendant, The Wedding Spot has more than 12,000


                                                      4
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 5 of 20




  venues (each of which presumably pays a fee to Defendant to join its site) across the United States.

           18.   On a date after Plaintiff’s above-referenced copyright registration of the Work,

  Defendant published the Work on its website in connection with the marketing/advertising of a

  wedding venue (“Lake Pavilion”) located in West Palm Beach, FL. See https://www.wedding-

  spot.com/venue/3854/Lake-Pavilion/ (photograph #8 of 8).

           19.   Notably, Defendant does not simply link to photographs provided/hosted by the

  venue itself. Rather, Defendant itself hosts/publishes all of the photographs of the various wedding

  venues    accessible through the Wedding                Spot   website, including      the Work:   See

  https://cdn.wedding-spot.com/__sized__/images/venues/3854/Lake-Pavilion-West-Palm-Beach-

  FL-fbf67181-6ec0-4224-a741-ec5fbc3d54f7-97450e389c42885476f1fbe9bc5bca5a.jpg:




           20.   In publishing the Work on its website, Defendant significantly cropped the Work

  so as to remove Plaintiff’s copyright management information. The remaining details of the


                                                      5
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 6 of 20




  photograph, however, unequivocally show the two photographs to be the same (i.e. same white

  van parked in the same location in both photographs, same angle/height of photograph, etc.). A

  true and correct copy of screenshots of Defendant’s website, displaying the copyrighted Work, is

  attached hereto as Exhibit “B.”

         21.      Defendant is not and has never been licensed to use or display the Work. Defendant

  never contacted Plaintiff to seek permission to use the Work in connection with the aforementioned

  wedding venue listing or for any other purpose – even though the Work that was copied clearly

  displayed Plaintiff’s copyright management information and put Defendant on notice that the

  Work was not intended for public use.

         22.      Defendant utilized the Work for commercial use – namely, in connection with the

  advertising and marketing of the Lake Pavilion wedding venue.

         23.      Plaintiff discovered Defendant’s unauthorized use/display of the Work in April

  2021. On May 19, 2021 (following Plaintiff’s discovery), Plaintiff notified Defendant in writing

  of such unauthorized use. To date, however, Defendant has not responded to Plaintiff, thus

  necessitating the filing of this lawsuit to protect Plaintiff’s rights with respect to the Work.

         24.      Notably, this is not the first time that Defendant has ignored a notice of copyright

  infringement.

         25.      On September 16, 2019, Defendant was sued in the United States District Court for

  the District of Minnesota by Itasca Images, LLC (Case No. 0:19-cv-01682) for alleged copyright

  infringement concerning a photograph displayed on its website in connection with promoting a

  Hilton hotel.

         26.      According to the Second Amended Complaint filed therein, counsel for Itasca

  Images, LLC sent Defendant a cease-and-desist demand in connection with that case, and

                                                       6
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 7 of 20




  Defendant “ignored it for a month.”

           27.   All conditions precedent to this action have been performed or have been waived.

                           COUNT I – COPYRIGHT INFRINGEMENT

           28.   Plaintiff re-alleges and incorporates paragraphs 1 through 27 as set forth above.

           29.   The Work is an original work of authorship, embodying copyrightable subject

  matter, that is subject to the full protection of the United States copyright laws (17 U.S.C. § 101 et

  seq.).

           30.   Plaintiff owns a valid copyright in the Work, having registered the Work with the

  Register of Copyrights and owning sufficient rights, title, and interest to such copyright to afford

  Plaintiff standing to bring this lawsuit and assert the claim(s) herein.

           31.   As a result of Plaintiff’s reproduction, distribution, and public display of the Work,

  Defendant had access to the Work prior to its own reproduction, distribution, and public display

  of the Work on its own website.

           32.   Defendant reproduced, distributed, and publicly displayed the Work without

  authorization from Plaintiff.

           33.   By its actions, Defendant infringed and violated Plaintiff’s exclusive rights in

  violation of the Copyright Act, 17 U.S.C. § 501, by reproducing, distributing, and publicly

  displaying the Work for Defendant’s own commercial purposes.

           34.   Defendant’s infringement was willful as it acted with actual knowledge or reckless

  disregard for whether its conduct infringed upon Plaintiff’s copyright.                 Defendant employs

  approximately 4,000 persons around the world. Defendant has issued securities, maintains an

  internal general counsel, and maintains a market capitalization in the hundreds of millions of

  dollars. Defendant clearly understands that high-end real estate photography – especially that

                                                       7
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 8 of 20




  containing copyright management information such as the Work – is generally paid for and cannot

  simply be copied from the internet and then used freely be removing the copyright management

  information thereon.

         35.      Plaintiff has been damaged as a direct and proximate result of Defendant’s

  infringement.

         36.      Plaintiff is entitled to recover its actual damages resulting from Defendant’s

  unauthorized use of the Work and, at Plaintiff’s election (pursuant to 17 U.S.C. § 504(b), Plaintiff

  is entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

  of the Work, which amounts shall be proven at trial.

         37.      Alternatively, and at Plaintiff’s election, Plaintiff is entitled to statutory damages

  pursuant to 17 U.S.C. § 504(c), in such amount as deemed proper by the Court.

         38.      Pursuant to 17 U.S.C. § 505, Plaintiff is further entitled to recover its costs and

  attorneys’ fees as a result of Defendant’s conduct.

         39.      Defendant’s conduct has caused and any continued infringing conduct will continue

  to cause irreparable injury to Plaintiff unless enjoined by the Court. Plaintiff has no adequate

  remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent injunction

  prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

     a. A declaration that Defendant has infringed Plaintiff’s copyrights in the Work;

     b. A declaration that such infringement is willful;

     c. An award of actual damages and disgorgement of profits as the Court deems proper or, at

         Plaintiff’s election, an award of statutory damages for willful infringement up to

         $150,000.00 for each infringement of the Work;

                                                       8
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 9 of 20




     d. Awarding Plaintiff its costs and reasonable attorneys’ fees pursuant to 17 U.S.C. § 505;

     e. Awarding Plaintiff interest, including prejudgment interest, on the foregoing amounts;

     f. Permanently enjoining Defendant, its employees, agents, officers, directors, attorneys,

         successors, affiliates, subsidiaries and assigns, and all those in active concert and

         participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights

         or continuing to display, transfer, advertise, reproduce, or otherwise market any works

         derived or copied from the Work or to participate or assist in any such activity; and

     g. For such other relief as the Court deems just and proper.

        COUNT II – REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION

         40.     Plaintiff re-alleges and incorporates paragraphs 1 through 27 as set forth above.

         41.     As evidenced above, the Work contains copyright management information

  identifying Plaintiff as the owner/creator of the Work.

         42.     Defendant knowingly and with the intent to enable or facilitate copyright

  infringement, removed the copyright management information from the Work in violation of 17

  U.S.C. § 1202(b).

         43.     Defendant committed these acts knowing or having reasonable grounds to know

  that it will induce, enable, facilitate, or conceal infringement of Plaintiff’s rights in the Work.

         44.     If Defendant did not remove the copyright management information itself,

  Defendant caused, directed, and authorized others to commit these acts knowing or having

  reasonable grounds to know that it will induce, enable, facilitate, or conceal infringement of

  Plaintiff’s rights in the Work.

         45.     As a direct and proximate result of Defendant’s conduct in removing the foregoing

  copyright management information, Plaintiff has been damaged.

                                                       9
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 10 of 20




         46.     Defendant’s conduct has caused and any continued infringing conduct will continue

  to cause irreparable injury to Plaintiff unless enjoined by the Court. Plaintiff has no adequate

  remedy at law. Pursuant to 17 U.S.C. § 1203(b), Plaintiff is entitled to a permanent injunction

  prohibiting any further violation of 17 U.S.C. § 1202 by Defendant.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

     h. A declaration that Defendant has violated Plaintiff’s copyrights in the Work by removing

         or causing to be removed Plaintiff’s copyright management information displayed thereon;

     i. A declaration that such violation is willful;

     j. An award of actual damages and disgorgement of profits as the Court deems proper or, at

         Plaintiff’s election, an award of statutory damages for willful infringement up to

         $150,000.00 for each infringement of the Work;

     k. Awarding Plaintiff its costs and reasonable attorneys’ fees pursuant to 17 U.S.C. §

         1203(b)(5);

     l. Awarding Plaintiff interest, including prejudgment interest, on the foregoing amounts;

     m. Permanently enjoining Defendant, its employees, agents, officers, directors, attorneys,

         successors, affiliates, subsidiaries and assigns, and all those in active concert and

         participation with Defendant, from directly or indirectly further violating Plaintiff’s

         copyrights by further displaying or distributing the Work with its copyright management

         information removed; and

     n. For such other relief as the Court deems just and proper.

                                         Demand For Jury Trial

  Plaintiff demands a trial by jury on all issued so triable.

                                                       COPYCAT LEGAL PLLC
   Dated: June 11, 2021.                               3111 N. University Drive
                                                       10
                                              COPYCAT LEGAL PLLC
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 11 of 20




                                                      Suite 301
                                                      Coral Springs, FL 33065
                                                      Telephone: (877) 437-6228
                                                      dan@copycatlegal.com
                                                      james@copycatlegal.com

                                                      By: /s/ Daniel DeSouza, Esq.______
                                                              Daniel DeSouza, Esq.
                                                              Florida Bar No.: 19291
                                                              James D’Loughy, Esq.
                                                              Florida Bar No.: 0052700


  4841-1795-7485, v. 1




                                                      11
                                             COPYCAT LEGAL PLLC
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (877) 437-6228
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 12 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 13 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 14 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 15 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 16 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 17 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 18 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 19 of 20
Case 2:21-cv-14241-AMC Document 1 Entered on FLSD Docket 06/11/2021 Page 20 of 20
